Citation Nr: 0831615	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  07-05 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to service connection for spina bifida 
occulta, claimed as low back strain.  

2.  Entitlement to service connection for a claimed 
incontinent bladder.  

3.  Entitlement to service connection for claimed numbness of 
the right leg.  

4.  Entitlement to service connection for a claimed right 
knee disorder.  

5.  Entitlement to service connection for claimed tinnitus.  






REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to 
October 1978.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the RO.  


FINDINGS OF FACT

1.  Besides showing spina bifida occulta, the veteran is not 
shown to have manifested finding of degenerative disc in 
service or for many years thereafter.  

2.  There is no competent medical evidence linking the 
veteran's degenerative disc disease of the lumbar spine to 
any event or incident of his period of service.  

3.  The veteran currently is not show to have an incontinent 
bladder due any event or incident of his active service.  

4.  The veteran currently shown to have a condition 
manifested by numbness of the right leg due to any event or 
incident of his period of active service.  

5.  The veteran currently is not shown to have right knee 
condition that is due an injury or other event or incident of 
his period of active service.  

6.  The veteran did not manifest complaints or findings of 
tinnitus during service or for many years thereafter.  

7.  The currently demonstrated tinnitus is not shown to be 
due to noise exposure or other event or incident of his 
period of active service.  


CONCLUSIONS OF LAW

1.  The veteran's low back disability manifested by 
degenerative disc disease is not due to disease or injury 
that was incurred in or aggravated by active service; nor is 
spina bifida occulta a disease or injury for compensation 
purposes.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(c) (2007).  

2.  The veteran does not have a disability manifested by an 
incontinent bladder due to disease or injury that was 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303(b) (2007).  

3.  The veteran does not have a disability manifested by 
numbness of the right leg due to disease or injury that was 
incurred in or aggravated by active service; nor may any be 
presumed to have been incurred therein.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303(b) (2007).  

4.  The veteran does not have a right knee disability due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(b) (2007).

5.  The veteran's disability manifested by tinnitus is not 
due to disease or injury that was incurred in or aggravated 
by active service.  38 U.S.C.A. § 1131 (West 2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of VCAA were codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2006).  

The notice requirements of VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 FR 
23353-56 (April 30, 2008).  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

In a February 2006 letter, issued prior to the rating 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claims for service connection, as well as 
what information and evidence must be submitted by the 
veteran and what information and evidence will be obtained by 
VA.  

A March 2006 letter advised of the evidence needed to 
establish a disability rating and an effective date.  The 
claim was last readjudicated in December 2006.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, private medical records, and VA 
examination reports.  

The Board notes that, while the veteran asserted that he was 
treated for back problems approximately one year after his 
discharge from service, he acknowledged on his substantive 
appeal submitted in February 2007 that he had been told by 
medical facilities that records were not kept after ten 
years.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  

Any defect in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  Therefore, 
any such defect is harmless and does not prohibit 
consideration of this matter on the merits.  See Sanders, 
supra; Conway, supra; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis hereinbelow will focus 
specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  The regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).  


A.  Spina bifida occulta, claimed as low back strain, and 
numbness of the right leg.  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  

The evidence in this case includes the veteran's service 
treatment records and his post-service medical evidence.  The 
service treatment records reveal that he was seen on many 
occasions for complaints involving the low back and right leg 
numbness.  

The veteran reported having had a two-month history of pain 
in the right thigh and numbness and tingling of the right 
foot in October 1976.  It was noted he had been treated 
previously with medication without relief.  A service 
examination showed decreased sensation to light touch.  A 
referral to the neurosurgery clinic noted that an X-ray study 
showed findings of spina bifida occulta.  

When seen in the neurosurgery clinic later that month, the 
impression was that of sensory loss of the right leg with 
increased reflexes.  The veteran was hospitalized in December 
1976 with a diagnosis of numbness of the entire right lower 
extremity, etiology undetermined.  

In January 1977, the veteran reported having intermittent 
right leg pain with numbness for the previous year.  It was 
noted that, while doing sit-ups, he developed burning pain 
across the anterior thigh.  Following examination, the 
impression was that the findings were compatible with 
spinothalmic tract disease on one side of the cord.  

The next month, the veteran complained of having had low back 
pain that had been persistent for about four to five months.  
The veteran was seen in the orthopedic clinic in March 1977 
for persistent back pain.  It was noted that he had no 
history of injury.  The pain was localized to the lower back, 
but did not radiate to the legs.  

Following an examination, the impression was that of 
lumbosacral pain, possible lumbosacral sprain, chronic.  A 
muscle spasm was noted in April and May 1977.  In February 
1978, the veteran described having a grabbing sensation in 
his lower back that morning.  The assessment was that of 
lumbar strain.  

The recent X-ray studies of the lumbar spine performed at a 
private facility in June 2006 showed findings of degenerative 
disc disease at L5-S1, and possible mild dextroscoliosis.  

On VA examination of the spine in September 2006, the veteran 
asserted having injured his low back in service when he fell 
while running during basic training.  He then developed leg 
pain while doing sit-ups that was determined to be low back 
pain.  He sought medical care for his back about one year 
after his discharge from service.  

Following an examination, the impression was that of 
degenerative disc disease of the lumbar spine and a report of 
bilateral lower extremity radiculopathy.  

However, when the veteran was hospitalized in December 1976, 
a myelogram was negative for tumor or herniated nucleus 
pulposus.  When seen in the orthopedic clinic in March 1977, 
an examination revealed no lumbosacral tenderness or spasm 
and a full range of motion.  Deep tendon reflexes were equal, 
bilaterally, and no motor weakness was present.  

Although the veteran claimed a history of recurrent back pain 
on a report of medical history at the time of the discharge 
examination in July 1978, the musculoskeletal system and 
lower extremities were reported to be normal, as was a 
neurologic examination.  

Initially, the Board acknowledges that spina bifida occulta 
was noted in service.  This is considered to be a congenital 
or developmental abnormality and not a disease or injury for 
compensation purposes under the regulation.  There also is no 
clinical evidence that it increased in severity during 
service.  

As noted, following the September 2006 VA examination, the 
impressions were those degenerative disc disease of the 
lumbar spine and report of bilateral lower extremity 
radiculopathy.  

The VA examiner commented that one would anticipate if, in 
fact, the veteran had radiculopathy involving his legs for 30 
years, the examination would have been more impressive than 
it was.  He added that one would expect abnormal sensation 
and atrophy, if this had been a 30-year process.  

It was further noted that an electromyogram did not account 
for bilateral long term panty hose distribution 
radiculopathic symptoms and in fact revealed no findings 
consistent with chronic problems.  

The VA examiner noted that he had reviewed the claims folder, 
including the service treatment records and concluded, in 
light of the absence of evidence of chronic neuropathy on 
electromyogram and given the normal sensation on examination, 
that the veteran's degenerative disc disease of the lumbar 
spine was less likely than not related to any event in 
service.  

The VA examiner further opined that, in the absence of 
objective evidence of new findings of nerve injury, that the 
veteran had no service-connected radiculopathy.  

In sum, the evidence supporting the veteran's claim includes 
his statements regarding the etiology of his back disability.  
Since the veteran is not a medical expert, he is not 
competent to express an authoritative opinion regarding 
questions of medical diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In contrast, the medical opinion of record concluded that the 
veteran's current low back disability was not related to 
service, nor was service connection warranted for claimed 
right leg numbness.  The Board concludes that the medical 
findings on examination are of greater probative value in 
this case.  

Accordingly, on this record, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for spina bifida occulta, claimed as low back 
strain.  


	B.  Incontinent bladder 

The service treatment records disclose that the veteran was 
seen in the urology clinic in November 1976 with symptoms of 
occasional frequency and urgency.  It was noted that, at 
times, he felt as if he did not empty completely.  A February 
1977 laboratory study noted a clinical diagnosis of rule out 
neurogenic bladder.  It was reported in March 1977 that the 
veteran was being evaluated by urology for urinary 
incontinence.  

In this regard, the Board observes that, on the study in 
February 1977, the bladder appeared normal in size, although 
it was only partially filled.  There was no post-void 
residual.  

On the report of medical history in July 1978, the veteran 
related he had frequent or painful urination.  A 
genitourinary system on the separation examination in July 
1978 was noted to be normal.  

Here, on review of the record, the veteran has not furnished 
medical evidence to support his lay assertions of having a 
current bladder disability due to service.  Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. §§ 1110; 1131.  

In the absence of proof of present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 
U.S.C.A. § 1131 requires existence of present disability for 
VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. 
App. 517, 521 (1996).  

Accordingly, without a showing of current disability, the 
preponderance of the evidence is against the claim of service 
connection for incontinent bladder.  



	C.  Right knee disability 

The evidence supporting the veteran's claim includes the 
veteran's statements and the service treatment records.  In 
August 1976, the veteran described problems with his knee.  
He had pain at times with range of motion.  

The evidence against the veteran's claim includes the service 
treatment records and the post-service medical evidence.  The 
service treatment records reveal that the veteran was seen on 
only one occasion for complaints involving the right knee.  
However, no abnormal findings were reported, and an X-ray 
study was negative.  

The remainder of the service treatment records shows no 
complaints or findings concerning the right knee.  On the 
report of medical history in July 1978, the veteran denied 
having a trick or locked knee, and the musculoskeletal system 
was normal on examination at that time.  

The veteran has not provided any competent evidence to 
demonstrate that he has a current right knee condition that 
can be linked to any injury or event of his active service.  

In the absence of such evidence, the preponderance of the 
evidence is against the claim of service connection for a 
right knee disability.  See Brammer, 3 Vet. App. 223.  


	D.  Tinnitus 

The evidence in this matter includes the report of a 
September 2006 VA examination.  In this regard, the Board 
acknowledges that the veteran's military occupational 
specialty was that of an armorer.  

On VA audiometric examination in September 2006, the veteran 
asserted that, for one year, he was exposed to cannon fire 
each morning in service.  He also described in-service noise 
exposure from heavy equipment while working in maintenance.  
The veteran stated that his tinnitus had its inception about 
a year or so after he entered service.  

The evidence also includes the service treatment records and 
the post-service medical evidence.  The Board observes that 
the service treatment records are negative for complaints or 
findings of tinnitus.  

In addition, following the September 2006 VA audiometric 
examination, the examiner opined that it was less likely than 
not that the veteran's tinnitus was related to in-service 
noise exposure.  She observed that the veteran's audiogram at 
separation did not meet the criteria for hearing loss 
disability.  

The audiologist added that there was no evidence in the 
service treatment records to indicate that the veteran had 
any complaint of tinnitus during service or for many 
thereafter.  

The Board concludes that the medical findings on examination 
are of greater probative weight than the veteran's assertions 
regarding the onset of tinnitus.  Since the veteran is not a 
medical expert, he is not competent to express an 
authoritative opinion regarding either his medical condition 
or any questions regarding medical causation.  See Espiritu, 
2 Vet. App. 492.  

Nor are the veteran's assertions of having had tinnitus since 
service found to be credible since earlier statements made by 
the veteran in service that would support his claim are 
shown.  

The Board finds, therefore, that the preponderance of the 
evidence is against the claim for service connection for 
tinnitus.  


ORDER

Service connection for spina bifida occulta, claimed as low 
back strain is denied.  

Service connection for a claimed incontinent bladder is 
denied.  

Service connection for claimed numbness of the right leg is 
denied.  

Service connection for a claimed right knee condition is 
denied.  

Service connection tinnitus is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


